IN THE MATTER OF THE PETITION                                                In the
FOR REINSTATEMENT OF
SETH ADAM ROBBINS                                                        * Court of Appeals
TO THE BAR OF MARYLAND
                                                                         * of Maryland

                                                                         * Misc. Docket AG No. 45

                                                                             September Term, 2018

                                                                     ORDER


                       This matter came before the Court on the Respondent, Seth Adam Robbins' Petition for

Reinstatement. Upon consideration of the Petition, and there being no objection filed thereto

in accordance with Maryland Rule 19-751(e)(1), in the above captioned case, it is this 19th

day of December, 2018,


                       ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby,

GRANTED, and the petitioner, Seth Adam Robbins, be, and is hereby, reinstated to the

practice of law in this State; and it is further


                       ORDERED, that the Clerk of the Court shall replace the name of Seth Adam Robbins

upon the register of attorneys entitled to practice law in this State and certify that fact to the

Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this state.




Pursuant to Maryland Uniform Electronic Legal Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document
                                                                         /s/ Clayton Greene Jr.
is authentic.
                                                                         Senior Judge
                        2018-12-19
                        08:35-05:00

Suzanne C. Johnson, Clerk